Dissenting Opinion by
Wyche, Associate Justice.
Objection having been raised by counsel, to the trial of this case, on the ground that this Court can hold its sessions only at the seat of government, and that Vancouver, and not Olympia, is the seat of government, the Court is called upon to examine an act passed at the last session of the legislature, entitled “ an act to permanently locate the seat of government for the Territory of Washington,” and to determine whether the act be a valid law. The following are the sections of the act:
*125“An Act fo Permanently Locate the Seat of Government for the Territory of Washington.
“ Seo. 1. Prom and after the passage of this act, the seat of government for the Territory of Washington, shall be, and rexnaiü át the city of Vancouver, in Clarke County.
“ Sec. 2. The Capitol commissioners are hereby empowered and directed to locate the grounds and erect the Capitol buildings thereon, at the city of Vancouver, according to the instructions from the Government of the United States, and the laws of this Territory, in relation thereto.
“ Sec. 3. The present session of the legislative assembly shall remain at Olympia, until the close thereof.”
The act is signed by Lyman Shaffer, Jr., Speaker of the House, and Paul K. Hubbs, President of the Council, and has no enacting style, that is to say has not the words: “Be it enacted by the legislative assembly of the Territory of Washington,” or any similar words.
It is objected to this act, that it has no enacting style, and that an enacting style being essential to every act, the law is in fact, no law at all, and must be treated as a miscarriage of the legislative assembly. This position, if well taken, disposes of the whole matter, as it leaves no law here for the consideration and construction of this Court. To determine the question of an enacting style, requires, to some extent, an examination into the source and limits of legislative power, and how far these powers are conferred or restrained by constitutional provisions, and a determination also, of the necessity and uses of an enacting style. Ho case has been cited here, where the necessity of an enacting style has been adjudicated, either in this country or in England, and in discussing the point, I may be considered as treading upon virgin soil, except so far as decisions of analogous principles may be invoked. Por this reason the subject is approached with diffidence. The question itself, of the seat of government, is ephemeral in its nature and effects, and the judgment of this Court, whether it declares the seat of govern*126ment at Olympia or Vancouver, can have but a limited influence if any at all, upon the growth and prosperity of the Territory, or cast a cloud over the brighter days dawning upon our people. My chief solicitude in this matter, therefore, is that the opinion I may give, should be a true exposition of law, reposing upon correct principles and solid reason.
The constitutions of nearly all, if not every state, prescribe some form for an enacting style, that is to say, some description of the law-making power. " In such statutes it is conceded the prescribed forms must be followed, perhaps literally, at all events, substantially, though a different doctrine has been held by the Supreme Court of California. The constitution of that state requires that “ every law enacted by the legislature shall embrace but one object, which shall be expressed in the title,” which requirement was held by the Courts of California to be merely directory, and that a law might be valid which did not comply with that provision, 4 Cal., 388. This decision, however, is unsatisfactory, and is not cited with approbation. The organic act of this Territory is, in the main, to the Territory, what a state constitution is to a state, and was so intended by Congress, and is so recognized in all the departments of our territorial government. Now, the organic act neither expressly nor by implication, prescribes or requires any enacting style whatever, and the only requirement in the matter of form is,' that “ every law shall embrace but one object, and that shall be expressed in the title,” sec. 6, organic act. The act may be considered, therefore, as saying to the legislature, ‘‘ you may pass your laws in such form as you please, provided that any law shall have but one object, and that be expressed in the title.” Neither is an enacting style required by the rules adopted by the territorial legislature, nor is there any provision in the Constitution of the United States, nor any law of Congress requiring territorial legislatures to employ an enacting style. The question then, in the absence of such requirement from these sources of power, is an enacting style essential to the validity of an act of our Territorial legislature?.
*127It will be conceded that an enacting style adds nothing to the sense of the act, and is no aid whatever in ascertaining the intention of the legislature. It neither enlarges nor restrains any provisions of the law, and for the purpose of construction, is woi’thless. Is there any other reason, then, rendering an enacting style essential to a law, and leaving an act of the legislature powerless without one? The law-making power is the most transcendant in government.. “An act of Parliament,” says Blackstone, “ is the exercise of the highest authority the kingdom acknowledges upon earth;” and Kent says, “if there be no constitutional objection to a statute, it is with us as absolute and uncontrolable as laws flowing from the sovereign power, under any other form of government.” The Federal Constitution is a grant of power to Congress, but the state constitutions, and the organic act of this Territory, while grants of powers to other departments of government, are not grants of power, but limitations on the powers of the legislative department, Fletcher vs. Peck, 6 Cranch, 87; Golden vs. Price, 3 Wash. C. C. R., 313; Sawyer vs. the City of Alton, 3 Scam., 127; the People vs. Wilson, 15 Ill., 392; 4 Cal. 49.
The legislative power over subjects of legislation, then, is limited only by the constitution, and by cei’tain boundaries of natural equity and x’eason, which, though undefined, must be conceded to exist. If, therefore, the legislative right to express its will is so vast, why is not its power over the forms in which it clothes that will equally extensive? If it may express its will, why may it not employ such terms to convey that will as it pleases? Words are useful only to convey ideas, and if neither the rules of a legislative body, nor the constitution under which it acts, prescribe any set words in which public laws shall be clothed, the legislature can use any form of words it pleases,- and if form enough be used, within the limits above indicated, to enable a Court to ascertain the will of the legislature, that will is the law of the land, and Courts must administer it as such. Any other view of the matter would sacrifice -the substance for the shadow.
Legislative precedents in the matter of an enacting style, *128have been presented here, both from this country and England, and it is contended, in substance, that inasmuch as we have adopted the common law of the mother country, we have adopted also the old forms and precedents of Parliament. Our fathers brought with them the principles of the common law, as far as applicable to the condition of our country and the genius of our institutions, and claimed them as their birthright; but many of the old forms used in England were never transplanted, and many that were, have perished for want of congenial soil. Nor should ancient precedents and mouldy forms be placed in the scales when public laws and public rights are weighed. Analogies are insisted upon between deeds, wills, etc., and public laws, and it is claimed the same necessity for forms, exist in both, and that the rules of construction are similar. No such analogy of right exists, and the rules for construing deeds between private persons are only to a limited extent applicable to public laws. The Supreme Court of the United States have so held. In second Peters, 661, Justice Story, in delivering the opinion of the Court, says: “For the purpose of giving a construction to the words of the act, we have been referred to the doctrine of confirmation, at the common law, between private persons. It is said the act uses the appropriate words of a deed of confirmation, ‘ ratify and confirm,’ and that a confirmation at common law will not make valid a void estate or act, but only one which is voidable. It is, in our judgment, wholly unnecessary to enter upon any examination of this doctrine of the common law, some of which is of great nicety and strictness, because the present is not an act between private persons, having rights and interests to be operated upon by their deed. This is a legislative act, and is to be interpreted according to the intention of the -legislature, apparent upon its face. Every technical rule, as to the construction or force of particular terms, must yield to the clear expression of the paramount will of the legislature.’’ Bouvier defines a statute-law to be the “ written will of the legislature, solemnly expressed according to the forms prescribed in ■ the constitution,” and no writer upon statute law, perhaps, considers an enacting style any part of the *129law. (See Dwarris on statutes, where the various parts of a law are given.) If, however, the legislature of this Territory is compelled to use an enacting style, from the force of custom, that custom must he unbroken. Now, at the first session of the Territorial legislature, the most important act in our statute, the act relative to ■ grand and petit jurors, was passed without an enacting style, as published, and as on file in the office of the secretary. Under this act, destitute of an enacting style, during all our Territorial history, we have, deprived our people, not only of their property, but of their liberty and lives. No protesting voice was raised from the bench or the bar, and nobody supposed the act to be no law, because it had no enacting style; but new light dawns upon a darkened world, and the once worthless enacting style now looms up in grand proportions.. To minds learned in the law, satisfactory reasons may suggest themselves, but plain, common folks may well be excused, if shaking their heads, they turn from this matter with doubting minds.
What reason or necessity is there for an enacting style? It has been suggested that it is necessary to show what body enacted the law, and it has been said, if this act under consideration was torn from our statute book, no one,, from reading it, could tell whether it was passed in Washington Territory or the Sandwich Islands. Now it must be conceded, that an enacting style, if any evidence on this point, is but presumptive, and that an act might be published among our laws, purporting in the enacting style to have been enacted by the legislative assembly of this Territory, when, in fact, no such law was ever enacted.. As, therefore, the presence of an enacting style in a law, does not prove that it was passed by the body described in the en- ■ acting style, so the absence of an enacting style is no proof that a law was not passed by any legislative body. The true' position of the matter is this: Every law published by authority, among the public laws, will be held by the Courts to have passed, until that fact is questioned, and the Court would not then go to the enacting style to determine the matter, but would resort to the journals of the legislature,, to ascertain, whether, in fact, such an act was passed.
*130What is the passing of a law by our legislature, and where the proof of its passage? The 4th section of the organic act vests the legislative power in the legislative assembly, consisting of a Council and House, and the passing of an act is the introduction and consideration of it by that assembly, and the assenting or voting for it, by the requisite number of members, when put upon its passage, and, under the rules of the legislature, the engrossing and enrolling of the bill, and signing the same by the speaker of the house, and the president of the council. How is the fact, if questioned, whether a bill was passed, to be determined? The answer is, by going to the office of the secretary, to see if such bill is on file there, and, more especially, going to the journals of the legislature to ascertain from inspection, if such a bill was in fact acted upon, and passed by the legislature. This subject is one of great delicacy, and Courts should proceed with the utmost care in investigations of this character. It is a power, however, essential to justice. By collusion and corruption, an act might be published among the public laws, which in fact had never been acted upon by the legislature, or if so, had been defeated on its passage; and if the Courts could not go behind the statutes, they might be compelled to administer an act as law, which in fact is no law at all. The duty of the Courts to administer the law, embraces the duty to ascertain what is the law, and in such inquiry, the right to go behind the statute is an incident, the exercise of which may be necessary for the protection of public liberties and public rights. Courts of the country have been compelled, though reluctantly, so to hold. The case of Coleman vs. Dobbins, 8 Ind., 156, is in point. The constitution of the state requires that “a majority of all the members elected to each house shall be necessary to pass every bill,” and that “ every bill shall be read by sections, on three several days in each house,” and the Supreme Court of that state considered it their right and duty to go behind the statute, to see if a law was passed in accordance with these constitutional provisions. See, also, 2 Hill, 31; 4 Hill, 384; 10 Harris’ Penn. Rep., 376; 3 Ohio, 475; 4 Selden, 317; 14 Ill., 113.
*131The constitution of New York requires bills of a certain class to receive the assent of two-thirds of the members, and in the case in 2 Hill, the Supreme Court of New York held that it could go behind the statute to see if a bill of that class received the constitutional vote, Justice Bronson saying: “ To give efficacy to this provision, and secure the people against the exercise of powers which they have not granted, we must, I think, when called on to do so, look beyond the printed statute book, and inquire whether bills creating or altering corporations have received the requisite number of votes.” Without going further into these authorities, (and they will be found interesting as discussing delicate and important questions,) it is established, by them, that when the constitution requires an act to be passed by a certain vote, or in a certain manner, the Courts may go behind the printed statute, to ascertain if the act was so passed and if they possess this power, much more do they possess the power when an act is published among the public laws and has no enacting style describing the authority that enacted it, to go to the Journals to ascertain in fact whether such an act was passed, if the fact be called in question. From this conclusion there is no logical escape, and if the position be correct, then no reason exists for an enacting style to show the authority that enacted the law. Such being the case, I may be excused, perhaps, for not bowing to musty forms exhumed here, like Egyptian mummies, for admiration and adoration. Nor have I felt my hands tied by judicial decisions, though I would not be understood, however, as speaking in an irreverent manner of the force of authority, or of that system of laws which have grown up under rulings of the Courts, illumined as it is by the great lights of the law and enriched with the- spoils of time.
A brief consideration will be given to other objections urged against the law. It has been contended that, inasmuch as the first section of the act establishes the seat of Government at Vancouver from and after the passage of the act, and the third section declares that the then session should close its labors at Olympia, that the two sections are so repugnant as to destroy the act. Now, there is no room for a reasonable question *132on this point, as the matter lies in my mind. “ The general words in one clause of a statute, may be restrained by the particular words of a subsequent clause of the same statute.”— (Dwarris on Statutes, 21.) “Where a general intention is expressed and the act also expresses a particular intention, incompatible with the general intention, the particular intention is to be considered in the nature of an exception.” (Dwarris, 21.) Now these well established rules cover the case, and the Legislature said that Vancouver shall be the seat of Government from the passage of the act, upon the condition that the then session should close its labors at Olympia. It was not only in the power of the Legislature so to frame the law, but highly proper, as it would have been inconvenient to the members and injurious to the public interests to Lave adjouned over to Vancouver in the midst of the session. ^
Various rules of construction areJ. laid down in the books and have been discussed in this case, but after all, the chief object of all rules and maxims of interpretation, is to discover the true intention of the law. There is no difficulty in ascertaining the intention, in” this case, and no such uncertainty and antagonism in the act as to render the law invalid.
It has been argued however, that even if the law be a valid one as it stands, the same Legislature passed at a subsequent day another act, whieh must be considered as amendatory and explanatory of this act. An examination of the last act shows that it does no more than request the people at the next election thereafter, to express by their vote their preference for the place for seat of Government — whether that place should be Vancouver, Olympia, Walla Walla or any other place in the Territory. At that election, Olympia received a larger vote than any other place — some half a dozen having been voted for. The act, however, does not declare that the place receiving the largest vote shall be the seat of Government, or that the vote shall in any manner affect the law previously passed locating the seat of Government at Vancouver. While it is a well established rule of law, that all acts in “pari materia” are to be considered together, this rule will not authorize a Court to give *133effect to an act when in fact no snch effect can he gathered from the act. If there was any virtue in the act, the virtue consisted in giving efficacy to the popular will, and if the act had such virtue for Olympia, it possessed it also for Walla Walla or Steilacoom, or any other place in the Territory; but would it be contended, if the popular vote had been in favor of Steilacoom, that that place would have been the seat of Government? It is said the Court must give some reasonable intent to the Legislature, and if the vote was not intended to determine whether the seat of Government should be moved from Olympia to Vancouver, it had no reasonable purpose. What the Legislature intended may not be very clear, but it is not unlikely they intended to ascertain the popular will as a guide for subsequent legislation. As I find, however, no provision in the Organic Act creating this Court into a “guessing school,” or no requirement of the kind by our rightful masters, the people, I decline further explorations in that region.
The power of the Legislature to remove the seat of Government has been questioned, but the Organic Act is too clear for discussion.
Neither is an examination necessary of the question as to the proper place for holding this Court. The Organic Act says it must be held at the seat of Government, and the seat of Government is the place where the functions of the State officers are performed, and more especially the place where the lawmaking power may legally assemble to enact laws. As in the view here taken, the law moving the seat of Government to Vancouver is a valid law, and Vancouver, and not Olympia, is the seat of Government for Washington Territory, this* Court has no authority to try cases at this place, and should adjourn to Vancouver to transact such business as may be submitted to it.